DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-6 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Applicant does not challenge any specific rejection from the previous office action filed on 07/16/2021.  The Applicant instead has amended claims 1-6 and 9, as well as cancelled claims 7-8.  Claims 7-8 have been withdrawn from consideration, therefore their previous rejections have also been withdrawn.  The current record for claims 1-6 and 9 is outlined below.

Claim Objections
4.	Claim 1 is objected to because of the following informalities:  improper language in line 8.  Line 8 states “one or more of an electrode”.  This is inconsistent with proper plurality versus singular nouns language.  It is assume the applicant meant either “one or more of a plurality of electrodes are configured…” OR “one or more electrodes are configured…”. For examination purposes, the latter will be assumed and examined.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Aranyi U.S. 2016/0133672 (earliest filing date 2/8/2001; herein referred to as “Aranyi”) in view of Sakao U.S. 2010/0185197 (herein referred to as “Sakao”) and Aldridge U.S. 2015/0164538 (herein referred to as “Aldridge”).
7.	Regarding Claim 1, Aranyi teaches a medical treatment apparatus comprising:
	a. A pair of holding members (Fig. 1, ref num 22, 24, 26, para 0041), each including a grasping surface configured to grasp a joining target site in living tissue (end effector configured to clamp tissue, para 0041)
	b. An energy application mechanism (Fig. 2, ref num 32, “transducer”) that is provided in at least one of the pair of holding members (para 0037 “positioned on or within or adjacent ultrasonic member 26”), the energy application mechanism being configured to apply joining energy (para 0037 “to effect dissection, cutting, coagulation, 
		b.2 an ultrasound transducer configured to apply ultrasonic energy as the vibration energy to the joining target site (para 0005 “the transducer generates vibrations in the ultrasonic frequency range…power of the instrument is attenuated when ultrasonic energy is transmitted”; para 0037 “Transducer 32 can be positioned on or within or adjacent ultrasonic member 26 to effect vibration along any axis, e.g., the x-axis, the y-axis or any axis in between the x and y axis. Ultrasonic member 26 includes an operating surface generally designated 42 configured to effect dissection, cutting, coagulation, ligation and/or to effect hemostasis of tissue”); and
	c. A controller comprising hardware (ref num 14, “control module”) configured to
		c.1 determine whether joining at the joining target site is completed by application of the joining energy to the joining target site (para 0033 “The sensors may be provided to monitor the temperature or, ultrasonic or electric impedance, of the tissue being operated on…feedback circuitry may terminate operation of the system if a sensor indicates that tissue temperature or ultrasonic or electrical impedance has exceeded a predetermined maximum”).  Aranyi also teaches that the feedback circuitry may be selectively activated, deactivated and/or controlled to provide more flexibility in operating the instrument (para 0033).
	Aranyi fails to teach:
	b. the energy application mechanism comprising:
		b.1 one or more electrodes are configured to apply a high-frequency energy as the joining energy to the joining target site and a heater configured to apply a thermal energy as the joining energy to the joining target site, and
	c. a controller comprising hardware, the controller being configured to:
c.2 control the energy application mechanism to apply the joining energy to the joining target site;
		c.3 when the joining at the joining is determined to be complete, control the energy application mechanism to apply the ultrasound energy to the joining target site.
	However, Sakao teaches a medical treatment apparatus (Fig. 1A) that has (a) an end effector (Fig. 1A, ref num 46 “treatment portion”), (b) an energy application mechanism (Fig. 1A, ref num 14 and 16, “high-frequency energy source” and “ultrasonic energy source” respectively), and (c) a controller (Fig. 2, ref num 24).  The energy application mechanism comprises:
	b.1 one or more electrodes are configured to apply a high-frequency energy as the joining energy to the joining target site (Fig. 2, ref num 82b/84b, para 0059 “the high-frequency output unit 26 is connected to the high-frequency electrode 82b…and is also connected to a high-frequency electrode 84b”; as shown in Fig. 3B, first and second holding surfaces 82/84 hold a treatment target living tissue, para 0075) and a heater configured to apply a thermal energy as the joining energy to the joining target site (para 0104 “the target living tissue in contact with electrodes 82b, 84b generate heat”; para 0123 “the heater element may be combined with the high-frequency electrode”)
	The controller is configured to:
	c.2 control the energy application mechanism to apply the joining energy to the joining target site (Fig. 2, ref num 24, para 0060 “the high-frequency output unit 26 outputs high-frequency energy under the control of the high-frequency output controller 24.  Thus, the high-frequency controller 24 can control the output of the high-frequency energy”).  
	Sakao teaches that the device may contain additional advantages and modifications that readily occur to one of ordinary skill in the art and is not limited to the specific embodiments as described (para 0208).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aranyi to include that the energy application mechanism perform the claimed functions as well as the controller perform its claimed functions in order to apply the desired treatment to the targeted area properly.
	Sakao also discusses different configurations of applying the ultrasonic energy and the joining/high-frequency energy, but fails to teach that the determination of the high-frequency energy completion controls the energy application mechanism to apply ultrasound energy to the joining target site.
However, Aldridge teaches a medical treatment apparatus (Fig. 107) that has (a) an end effector (Fig. 107, ref num 26 “end effector”), (b) an energy application mechanism (Fig. 107, ref num 20 “generator” which contains both 21 “ultrasonic generator module” and 23 “electrosurgical/RF generator module”), and (c) a controller (Fig. 25 “control system”).  The controller is configured to:
c.1 determine whether joining at the joining target site is completed by application of the joining energy to the joining target site (para 0196 “subtherapeutic electrosurgical/RF energy may be applied to tissue clamped between clamp elements of the end effector assembly 26 to measure tissue impedance to control the activation, or modify the activation, of the ultrasonic generator module 21”);
c.3 when the joining at the joining target site is determined to be complete, control the energy application mechanism to apply the ultrasound energy to the joining target site (para 0196 “subtherapeutic electrosurgical/RF energy may be applied to tissue clamped between clamp elements of the end effector assembly 26 to measure tissue impedance to control the activation, or modify the activation, of the ultrasonic generator module 21”; abstract “operable to cause the surgical instrument to deliver electrical current from the RF generator to the movable jaw member for a first period, and to cause the surgical instrument to deliver ultrasonic energy to the ultrasonic blade for a second period”).  Aldridge also states that many modifications, variations, substitutions, and changes will occur to those who are skilled in the art (para 0357).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aranyi-Sakao to include that the controller determine when the energy was completed and then apply the ultrasound energy to the target site as it would have been routine to one of ordinary skill in order to fulfil the desired treatment.

8.	Regarding Claim 2, Aranyi teaches the ultrasonic transducer is configured to apply, to the joining target site, the vibration energy in an in-plane direction of the grasping surface (para 0005 “the transducer generates vibrations in the ultrasonic frequency range…power of the instrument is attenuated when ultrasonic energy is transmitted”; para 0037 “Transducer 32 can be positioned on or within or adjacent ultrasonic member 26 to effect vibration along any axis, e.g., the x-axis, the y-axis or any axis in between the x and y axis. Ultrasonic member 26 includes an operating surface generally designated 42 configured to effect dissection, cutting, coagulation, ligation and/or to effect hemostasis of tissue”).

9.	Regarding Claim 3, Aranyi teaches the energy application mechanism applies, to the joining target site, the vibration energy of vibration in a longitudinal direction of the grasping surface (para 0005 “the transducer generates vibrations in the ultrasonic frequency range…power of the instrument is attenuated when ultrasonic energy is transmitted”; para 0006 “vibration energy is transmitted primarily along the rod in longitudinal waves”; para 0037 “Transducer 32 can be positioned on or within or adjacent ultrasonic member 26 to effect vibration along any axis, e.g., the x-axis, the y-axis or any axis in between the x and y axis. Ultrasonic member 26 includes an operating surface generally designated 42 configured to effect dissection, cutting, coagulation, ligation and/or to effect hemostasis of tissue”).

10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aranyi, Sakao, and Aldridge, and in view of Yamada U.S. 2007/0038157 (herein referred to as “Yamada”).
11.	Regarding Claim 4, Aranyi teaches the ultrasonic transducer is configured to apply, to the joining target site, the ultrasonic energy in an out-of plane direction of the grasping surface (para 0005 “the transducer generates vibrations in the ultrasonic frequency range…power of the instrument is attenuated when ultrasonic energy is transmitted”; para 0037 “Transducer 32 can be positioned on or within or adjacent ultrasonic member 26 to effect vibration along any axis, e.g., the x-axis, the y-axis or any axis in between the x and y axis. Ultrasonic member 26 includes an operating surface generally designated 42 configured to effect dissection, cutting, coagulation, ligation and/or to effect hemostasis of tissue”).
	However, Aranyi fails to teach the vibration energy has amplitude equal to or larger than a surface roughness of the grasping surface.
Yamada teaches the energy application mechanism (ref num 50 “ultrasound transducer”) applies, the vibration energy has amplitude equal to or larger than a surface roughness of the grasping surface (para 0275, “the roughened surface portion 150j is preferably set slightly smaller than the vibration amplitude”, therefore reading on the vibration energy being equal to or larger than the surface roughness).  The vibration amplitude is dependent on the size of the ultrasonic transducer, and as the roughened surface comes into contact with the target site, the vibration enhances friction between this roughened surface and the target site.  This enhancement allows the incision to be performed more favorably with the vibration amplitude being equal to or larger than the surface roughness.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aranyi and adjusted the amplitude of the vibrational energy for a more preferable treatment to the target site.

12.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aranyi Sakao, and Aldridge, and in view of Yamada and Hatta U.S. 5,931,836 (herein referred to as “Hatta”).
13.	Regarding Claim 5, Aranyi as modified fails to teach the amplitude is smaller than a quarter of a distance dimension between the grasping surfaces in a state of grasping the joining target site.
	However, Hatta teaches a device in which the bipolar electrodes in which the energy is applied through (see Fig. 37A, ref nums 347 and 346) after the impedance has reached a predetermined value, such as a quarter of the distance dimension, the output of energy is stopped or varied, such as becoming smaller.  By controlling the variation of the energy applied to the tissue based on the distance of the grasping surfaces, the cutting and coagulating performances can be enhanced at the target site (Col. 20, lines 16-19).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Aranyi and included that the amplitude be adjusted due to the distance of the grasping materials in order to enhance the operation and treatment to the targeted site of tissue.  See MPEP 2144.05 Optimization of Ranges.

14.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aranyi Sakao, and Aldridge, and in view of Shelton U.S. 2015/0066022 (herein referred to as “Shelton”).
15.	Regarding Claim 6, Aranyi teaches sensors that monitor and determines different characteristics of the tissue being operated on, such as the joining of the tissue (para 0034).  Aranyi also teaches the control module may affect the desired or appropriate modification of the operation of the instrument (para 0034).
Aranyi fails to teach the controller is configured to switch a compressive load once the sensors having sensed joining of the target site.
However, Shelton teaches an increase in the compressive clamp force of the jaws of the device (para 0105).  This is done once there is a mechanical closure of the clamp/jaws around the tissue in order to improve the strength between the jaws and improve the treatment of the targeted site (para 0105).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Aranyi and included an increase in the compressive force of the jaws when clamping the tissue in order to improve the effectiveness of the treatment to the target site.

16.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton and in view of Aranyi.
17.	Regarding Claim 9, Shelton teaches a method for medical treatment apparatus the method comprising:
a. Applying one or more of a high-frequency energy and a thermal energy as joining energy to a joining target site of living tissue grasped by a pair of holding members through at least one of gripping surfaces of the pair of holding members (para 0067 “the controller 82 may modulate or otherwise change the RF energy being delivered to the electrode surfaces 50,52” the electrode surfaces are apart of the jaws on the end effector, Fig. 2, ref num 40; para 0069 “the distal blade 64 may be selectively energized with ultrasonic energy”, Fig. 5, ref num 64 and 40);
	b. determining, whether joining of the living tissue at the joining target site is completed by the application of the joining energy to the joining target site (para 0067 “end effector 40 includes one or more sensors (not shown) that are configured to sense a variety of parameters at the end effector 40, including but not limited to temperature of adjacent tissue, electrically resistance or impedance of adjacent tissue, voltage across adjacent tissue, forces exerted on the jaws 42, 44 by adjacent tissue, etc…data from the sensors may be communicated to the controller 82”).
	However, Shelton fails to teach (c) applying, after the joining at the joining target site is completed, vibration energy to the joining target site through at least one of the gripping surfaces of the pair of holding members.
	Aranyi teaches (c) when the joining at the joining target site is determined to be complete, applying, ultrasound energy to the joining target site through the at least one of the gripping surfaces of the pair of holding members (the transducer, ref num 32, is connected to the control module 14, in which the vibrational energy is applied through, para 0037, Fig. 1 and 2).  Aranyi also teaches that the vibrational energy is the ultrasonic energy (para 0005 “the transducer generates vibrations in the ultrasonic frequency range…power of the instrument is attenuated when ultrasonic energy is transmitted”; para 0037 “Transducer 32 can be positioned on or within or adjacent ultrasonic member 26 to effect vibration along any axis, e.g., the x-axis, the y-axis or any axis in between the x and y axis. Ultrasonic member 26 includes an operating surface generally designated 42 configured to effect dissection, cutting, coagulation, ligation and/or to effect hemostasis of tissue”).  This energy is applied after being clamped to the tissue in order to treat the target site of the tissue (para 0037-0039).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shelton and included that ultrasound energy be applied through the jaws of the device to treat the target tissue.

Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/           Examiner, Art Unit 3794